DETAILED ACTION
Status of the Claims
	Claims 1-20 are pending in this application. Claims 1-20 are under examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, which is a national stage entry of PCT/US2018/021819 filed on 03/09/2018, which claims priority from the provisional application # 62470272 filed on 03/12/2017.

Information Disclosure Statement
The information disclosure statements from 01/15/2020 and 02/26/2021 have been considered by the examiner.

Claim Objections
Claims 7, 9, 10, 15, 16, 17, 18, 19 and 20 are objected to because the cross-out to replace dependent claim numbers does not extend through all the numbers (e.g. in claim 7, the cross out does not extend through “6” in the claim).  
In claims 6 and 16, “T cell prolymphcytic leukemia (T-PLL)” needs to say “T-cell prolymphcytic leukemia (T-PLL)” so that there is uniformity among T-cell recitations along with other claims. 
In claim 11, “KJR3DL1- HLA-B” needs to say “KJR3DL1-HLA-B” (removal of the space). 
In claim 20, for the purposes of clarification, since GvHD is not defined prior to being recited as an abbreviation, “GvHD” needs to say “graft-vs-host disease (GvHD)”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katharine Hsu (US 20150361506 A1, publication date: (12/17/2015) (Hereinafter Hsu) and Sabrina B. Taner et al (Interactions of NK cell receptor KIR3DL1*004 with chaperones and conformation-specific antibody reveal a functional folded state as well as predominant intracellular retention, J Immunol. 2011 January 1; 186(1): 62–72) (Hereinafter Taner). 
Regarding claims 1 and 11, Hsu teaches a method for treating leukemia in a subject in need thereof by disclosing “this disclosure provides a method of selecting a hemotopoietic cell donor for allogeneic hemotopoietic cell transplantation (HCT) to an acute myelogenous leukemia (AML) patient” (para 15). Of note, Hsu not only teaches a method of selecting a hematopoetic cell donor (as disclosed in claim 1) but also a method of treating cancer patients with its disclosed method. For instance, Hsu recites “The inventors evaluated the effects of KIR3DL1/HLA-Bw4 subtype combinations with known differences in strengths of inhibition/interaction on transplant outcomes in leukemia patients receiving an HLA-compatible stem cell allograft from an unrelated donor (URD). The data show that donor KIR3DL1 and donor-recipient HLA-Bw4 allele combinations predictive of weak NK inhibition in the patient are associated with improved leukemia control and superior survival following HCT compared to combinations predictive of strong inhibitory interactions” (para 8). Specifically, Hsu teaches “We evaluated 299 patients who received an allogeneic hematopoietic stem allograft from an unrelated donor (URD) following myeloablative conditioning as treatment for a myeloid malignancy (AML 70.2%, CML 6.3%, MDS 23.5%). All transplants were facilitated by the National Marrow Donor Program (NMDP) between 1995 and 2002” (para 51). While it is acknowledged that identification of KIR3DL1 and HLA-Bw4 are done after the fact in the above teachings, the above teachings are for the purposes of meeting the method of treatment limitation of the instant invention. Thus, paragraphs 15 and 51 of Hsu meet the “A method for treating leukemia in a subject in need thereof, comprising administering to the subject an effective amount of hematopoietic cells obtained from a candidate donor” limitation. Regarding claim 11 limitation of “A method for protecting a leukemia patient from leukemic relapse following allogeneic hematopoietic cell transplantation (HCT)”, Hsu teaches “The method of claim 1, wherein the donor selected for the AML patient on the basis of providing a weakly inhibitory combination of donor KIR3DL1 alleles and donor-recipient HLA-Bw4 alleles provides a reduced risk of AML relapse in the patient”. 
Regarding claims 2 and 12, Hsu teaches HLA-Bw4-80I as well as HLA-Bw4-80T (claim 1). 
Regarding claims 5-6 and 15-16, Hsu teaches both AML (acute) and CML (chronic) (para 51, claim 1, claim 19).
Regarding claim 7, Hsu teaches “hematopoietic stem cell transplantation” to harvested from the donor (abstract).
Regarding claims 8 and 18, Hsu teaches “bone marrow”, “peripheral blood cells” (table 1) as well as “umbilical cord” (para 17, claim 2). While Hsu teaches these as samples for the purposes of obtaining genomic DNA to identify alleles such as KIR3DL1, in principle, these are the donor sources from where the hematopoietic cells are obtained. 
Regarding claim 9, Hsu discloses that 84% of the patients (discussed in para 51) to have received “Methotrexate” (a chemotherapeutic) (table 1) along with allogeneic hematopoietic stem allograft (para 51). 
Regarding claim 10, Hsu’s patients disclosure are human subjects (para 51). 
Regarding claim 17, Hsu teaches “early”, “intermediate” and “advanced” stages of AML patients at the time of transplant (table 1). 
Regarding claim 19, Hsu teaches transplant types of “ablative”, “t-deplete”, (t-cell deplete), and “t-replete” (t-cell replete) (table 1). 
Regarding claim 20, Hsu teaches “Cyclosporine and methotrexate were used as GVHD prophylaxis in 252 (84.3%) patients; 5 patients received tacrolimus based GVHD prophylaxis. The 42 (14.0%) patients who received a T-cell depleted transplant did not receive additional GVHD prophylaxis” (para 51). Furthermore, Hsu also teaches “While GvHD and graft rejection have decreased due to tighter HLA matching, risks of leukemic relapse and overall mortality remain disappointingly high. It has been shown herein that donor KIR3DL1 and HLA-Bw4 allele combinations with low inhibitory interactions were associated with lower AML relapse and higher survival, and, were not associated with a higher risk for GvHD” (para 13). These teachings are interpreted such that patients do not suffer from GvHD either due to the medications supplemented or with accurate HLA matching. 
Regarding claim 1, while Hsu teaches KIR3DL1-N and HLA-Bw4 (claim 1), Hsu doesn’t specifically motivate KIR3DL1-N and its contribution.  
Regarding claim 1, Taner teaches the detailed mechanism of KIR3DL1*004. Hsu provides the evidence that KIR3DL1*004 is a species of KIR3DL1-N (claim 15 of Hsu). In the remaining for this rejection, Taner’s teaching of KIR3DL1*004 will be regarded as KIR3DL1-N. Taner first identifies that KIR3DL1-N (a receptor) remains inside the cell due to a defect in protein folding (page 6) but also finds that trace amounts of KIR3DL1-N is expressed on the cell surface to deliver an inhibitory signal (page 9-10). Importantly, Taner also teaches that “the combination of HLA-Bw4 and inhibitory KIR3DL1*004 has been associated with slowed progression to AIDS” (page 2 paragraph 2), thus Taner establishes that the specific allele combination of KIR3DL1-N and HLA-Bw4 have favorable outcomes in disease setting while elucidating the mechanism behind how KIR3DL1-N works. 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Hsu and Taner and achieve the instant invention. While the instant invention provides evidence of criticality for KIR3DL-N and HLA-Bw4 allele combinations (Instant figure 5 C-D), this is not a novel finding in view of Taner. While Taner’s teachings are mainly concerned with HIV and AIDS, Taner discloses that “Genetic studies link specific KIR-HLA allele combinations with the clinical outcome of a diverse range of diseases, including viral and protozoan infection, autoimmune and inflammatory disease, tumor development, pregnancy related disorders and the success of bone marrow transplantation” (page 2 first paragraph). Taner also discloses teachings in regards to the mechanism of KIR3DL-N further elucidating its role in natural killer cell modulation. Furthermore, Hsu also links NK cell education in both malignancy and viral infection settings (para 4) as well as providing teachings such as “In patients infected with human immunodeficiency virus (HIV), KIR3DL1/Bw4 allele combinations predictive of highly inhibitory interactions and especially those involving B*57 and B*2705, are associated with stronger protection from HIV progression compared to weak inhibition combinations. The association of strong inhibitory combinations with protection from AIDS progression may reflect the greater efficiency of highly educated NK cells at clearing the infected target cell, whose class I expression is down-regulated by the HIV Nef protein” (para 6). Thus, it is totally within the skill of an ordinary person in the art to incorporate the teachings of Taner into the teachings of Hsu with a reasonable expectation of successfully picking the specific allele combination of KIR3DL-N and HLA-Bw4.

	Claims 3-4 and 13-14 in addition to claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Katharine Hsu (US 20150361506 A1, publication date: (12/17/2015) (Hereinafter Hsu), Sabrina B. Taner et al (Interactions of NK cell receptor KIR3DL1*004 with chaperones and conformation-specific antibody reveal a functional folded state as well as predominant intracellular retention, J Immunol. 2011 January 1; 186(1): 62–72) (Hereinafter Taner) and Jeffrey M. Venstrom et al (HLA-C–Dependent Prevention of Leukemia Relapse by Donor Activating KIR2DS1, N Engl J Med 2012;367:805-16) (Hereinafter Venstrom). 
	Regarding claims 1 and 11, Hsu and Taner teach as discussed above. 
	Regarding claims 3-4 and 13-14, Hsu does not teach KIR2DS1, HLA-C1 and/or HLA-C2 alleles.
	Regarding claims 3-4 and 13-14, Venstrom teaches “HLA-C–Dependent Prevention of Leukemia
Relapse by Donor Activating KIR2DS1” (title). Hsu discloses KIR2DS1, HLA-C1 and HLA-C2 (page 1 results). Venstrom also teaches KIR3DS1 (page 1 results). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Hsu, Taner and Venstrom and achieve the instant invention. Taner motivation is provided above. Venstrom motivates KIR2DS1 by stating “Patients with AML who received allografts from donors who were positive for KIR2DS1 had a lower rate of relapse than those with allografts from donors who were negative for KIR2DS1” (page 1 results). Venstrom motivates HLA-C1 by stating “Of allografts from donors with KIR2DS1, those from donors who were homozygous or heterozygous for HLA-C1 antigens could mediate this antileukemic effect, whereas those from donors who were homozygous for HLA-C2 did not provide any advantage … Recipients of KIR2DS1-positive allografts mismatched for a single HLA-C locus had a lower relapse rate than recipients of KIR2DS1-
negative allografts with a mismatch at the same locus” (page 1 results). Thus, one of ordinary skill in the art would be motivated to incorporate the teachings of Venstrom into the teachings of Hsu and Taner with a reasonable expectation of successfully achieving a more effective leukemia treatment regimen. 

Conclusion                                                                                                                    	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613